AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON SEPTEMBER 12, 2012 1-68740 1-10487 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 25 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 26 [ X ] (Check appropriate box or boxes.) HOTCHKIS & WILEY FUNDS (Exact name of Registrant as Specified in Charter) 725 S. Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of Principal Executive Office) (Zip Code) (213) 430-1000 Registrant’s Telephone Number, including Area Code Anna Marie Lopez 725 S. Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and Address of Agent for Service) Copy to: Karin Jagel Flynn, Esq. Joseph M. Mannon, Esq. Vedder Price P.C. 222 North LaSalle Street 26th Floor Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 25 to the Registration Statement of Hotchkis & Wiley Funds (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.24 on FormN-1A filed August 29, 2012.This PEANo.25 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.24 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant certifies that this Post-Effective Amendment No. 25 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act, and the Registrant has duly caused this Post-Effective Amendment No. 25 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles and the State of California on September12, 2012. Hotchkis & Wiley Funds /s/ Anna Marie Lopez Anna Marie Lopez President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 25 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Randall H. Breitenbach* Trustee September 12, 2012 Randall H. Breitenbach Robert L. Burch III* Trustee September 12, 2012 Robert L. Burch III Alejandra C. Edwards* Trustee September 12, 2012 Alejandra C. Edwards Marcy Elkind* Trustee September 12, 2012 Marcy Elkind Robert Fitzgerald* Trustee September 12, 2012 Robert Fitzgerald John A.G. Gavin* Trustee September 12, 2011 John A.G. Gavin Donald Morrison* Trustee September 12, 2012 Donald Morrison George H. Davis, Jr.* Trustee September 12, 2012 George H. Davis, Jr. /s/ Anna Marie Lopez Principal Executive Officer September 12, 2012 Anna Marie Lopez /s/ James Menvielle Principal Financial and September 12, 2012 James Menvielle Accounting Officer * By: /s/ Anna Marie Lopez Anna Marie Lopez Attorney-in-fact pursuant to the Power of Attorney previously filed and incorporated by reference. 1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 2
